 
 
I 
111th CONGRESS
2d Session
H. R. 4869 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2010 
Mr. Towns (for himself, Mr. Issa, Mr. Visclosky, and Ms. Clarke) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for restroom gender parity in Federal buildings. 
 
 
1.Short titleThis Act may be cited as the Restroom Gender Parity in Federal Buildings Act. 
2.Requirement to revise Federal Acquisition Regulation 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Federal Acquisition Regulation shall be revised— 
(1)to direct any Federal procurement executives involved in the acquisition, construction, or major renovation (including contracting for the construction or major renovation) of any facility to increase infrastructure gender parity by— 
(A)constructing buildings in such a way that the number of toilets in women’s restrooms will equal or exceed the number of toilets (including urinals) in men’s restrooms; or  
(B)if such a number is unachievable or not feasible, receive a statement by the Administrator of General Services as to why such a number of toilets is not needed; and 
(2)to direct Federal procurement executives involved in leasing buildings to give preference to the lease of facilities that meet or exceed the female toilet to male toilet (including urinals) ratio of 1 to 1. 
(b)GuidanceNot later than 90 days after the date of promulgation of revised regulations under subsection (a), the Director for Federal Procurement Policy shall issue guidance to all Federal procurement executives providing direction and instructions to renegotiate the design of proposed facilities, renovations for existing facilities, and leased facilities to incorporate improvements that are consistent with this section. 
 
